


[EXHIBIT 10.56 - Certain portions of this document have been omitted in the
publicly filed version of this document pursuant to the Registrant's request for
confidential treatment and filed separately with the Securities and Exchange
Commission. Omitted confidential information is indicated in brackets in this
Exhibit.]

SPD-SMART WINDOW LICENSE AGREEMENT
BETWEEN
RESEARCH FRONTIERS INCORPORATED
AND
TINT-IT JSC

     This License Agreement (“Agreement”) effective as of February 19, 2013 by
and between RESEARCH FRONTIERS INCORPORATED, a Delaware corporation (“LICENSOR”)
and TINT-IT JSC, a corporation organized under the laws of Russia (“LICENSEE”).

RECITALS

     WHEREAS, LICENSOR has been engaged in research and development in the
application of physicochemical concepts to Light Valves and Licensed Products
(both as hereinafter defined) and of methods and apparatus relating to products
incorporating such concepts; and is possessed of and can convey information and
know-how for such products and rights to manufacture, use and sell such
products; and

     WHEREAS, LICENSEE is interested in manufacturing and selling Licensed
Products; and

     WHEREAS, LICENSEE desires to acquire from LICENSOR, and LICENSOR desires to
grant to LICENSEE, certain rights and licenses with respect to such technology
of LICENSOR;

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows.

1 DEFINITIONS.

     The following terms when used herein shall have the respective meanings set
forth in this Article 1.

The “Effective Date” of this Agreement shall be the date which is the last date
of formal execution of this Agreement by duly authorized representatives of the
parties to this Agreement as indicated on the signature page of this Agreement
and LICENSOR'S receipt of the initial payment by LICENSEE under Section 3.3
hereof.

“Licensed Product” means a Light Valve Architectural Window Product or a Light
Valve Transportation Vehicle Window Product incorporating a Light Valve. The
term “Licensed Product” shall not include Light Valves used or intended for use
in any product other than as specifically defined herein, such as but not
limited to, other window products not specifically defined herein, such as, but
not limited to, window or other products not specifically included in the
definition of Light Valve Architectural Window Products, window products for
other vehicles not specifically included in the definition of Light Valve
Transportation Vehicle Window Product, and non-window products such as but not
limited to displays, eyewear, sunvisors, toys, mirrors or filters for scientific
instruments, lamps or contrast enhancement of displays. The term “display” means
any device for displaying letters, numbers, images or other indicia or patterns.
Nothing contained herein shall permit LICENSEE to sell, lease, or otherwise
dispose of a Light Valve which is not incorporated or intended to be
incorporated as described above into a Light Valve Architectural Window Product
or a Light Valve Transportation Vehicle Window Product.

--------------------------------------------------------------------------------




“Licensed Territory ” means the means the Russian Federation, Armenia,
Azerbaijan, Belarus, Estonia, Georgia, Kazakhstan, Kyrgyz Republic, Latvia,
Lithuania, Moldova, Tajikistan, Turkmenistan,Ukraine and Uzbekistan.

“Light Valve” means a variable light transmission device comprising: a cell
including cell walls, containing or adapted to contain an activatable material,
described hereinafter, such that a change in the optical characteristics of the
activatable material affects the characteristics of light absorbed by,
transmitted through and/or reflected from the cell; means incorporated in or on
the cell, or separate therefrom for applying an electric or magnetic field to
the activatable material within the cell; and coatings (including, but not
limited to, electrodes), spacers, seals, electrical and/or electronic
components, and other elements incorporated in or on or combined with the cell.
The activatable material, which the cell contains or is adapted to contain,
includes in it solid suspended particles, which when subjected to a suitable
electric or magnetic field, orient to produce a change in the optical
characteristics of the device, and may be in the form of a liquid suspension,
gel, film or other material.

“Light Valve Architectural Window Product” means a Light Valve used or intended
for use solely as a window integrally incorporated in, or attached as a fixture
to the external structure or internal structure of any building, whether
permanent or temporary, and whether above or below ground.

“Light Valve Transportation Vehicle Window Product” means a Light Valve used or
intended for use as a window (including sunroofs, vehicle roofs, roof panels,
windshields, and side and rear window panes which are an integral part of the
internal or external structure of such vehicle) whether the window is supplied
as original equipment or a replacement window pane, integrally incorporated in a
transportation vehicle of a type not primarily designed or primarily intended
for military use. The term “Light Valve Transportation Vehicle Window Product”
shall not include a Light Valve used or intended for use as a sunvisor, but may
include Light Valves which are used or intended for use in a non-military
transportation vehicle as, or as part of, or are laminated to, or the surface
area of which is primarily attached to, a window, sunroof or windshield. The
term “transportation vehicle” shall mean passenger cars, recreational vehicles,
trucks, buses, mobile cranes, trains, boats, agricultural, construction and
mining equipment,but shall not include other types of vehicles such as aircraft,
space craft and space-stations.

-2-

--------------------------------------------------------------------------------




For purposes of calculating any royalty due under this License Agreement, the
“Net Selling Price” of a Licensed Product on which royalties are payable shall
be the larger of the following: (A) the genuine selling price of LICENSEE and
its sublicensees hereunder (including amounts charged for any wiring,
installation, and related services provided by LICENSEE and its sublicensees
hereunder) f.o.b. factory at which nonaffiliated customers are billed in the
usual course of business for a Licensed Product, as packed for shipment to the
customer; and (B) $100 per window. The aforementioned $100 figure specified in
clause (B) above shall be adjusted upward as of each January 1st hereafter
beginning on January 1, 2013 by any increase in the Producer Price Index for
Finished Goods (the "Index") for the 12 month period ending in December of the
prior year, prepared by the Bureau of Labor Statistics of the United States
Department of Labor (or if the Index is not then being published, the most
nearly comparable successor index). In calculating a genuine selling price of a
product for the above calculation, such price may be reduced only by the
applicable proportions of the following if, and to the extent that, amounts in
respect thereof are reflected in such selling price: (i) normal trade discounts
actually allowed; (ii) sales, use or excise and added value taxes and custom
duties paid; (iii) if the genuine selling price is other than f.o.b. factory,
amounts paid for f.o.b. transportation of the product to the customer’s premises
or place of installation or delivery; (iv) insurance costs and the costs of
packing material, boxes, cartons and crates required for shipping; provided,
however, that for purposes of this calculation, the genuine selling price of a
product may not be less than 90% of the gross selling price of said product
after all deductions therefrom, if any. If a product is leased, sold, used or
otherwise disposed of on terms not involving a bona fide arm’s length sale to an
unaffiliated third party, then the Net Selling Price for such transactions shall
be deemed to be the Net Selling Price as defined above for identical products
sold to a nonaffiliated customer nearest to the date of such lease, sale, use,
or other disposition.

“Technical Information” means all useful information relating to apparatus,
methods, processes, practices, formulas, techniques, procedures, patterns,
ingredients, designs and the like including (by way of example) drawings,
written recitations of data, specifications, parts, lists, assembly procedures,
operating and maintenance manuals, test and other technical reports, know-how of
LICENSOR, and the like owned or controlled by LICENSOR, to the extent they
exist, that relate to Light Valves, Licensed Products and/or to the suspensions
or other components used or usable for Licensed Products or Light Valves
including, but not limited to, particles, particle precursors, coatings,
polymers, liquid suspensions and suspending liquids, or any combination thereof,
and that consist of concepts invented or developed by LICENSOR. Know-how of
LICENSOR’s suppliers and of LICENSOR’s other licensees and their sublicensees
under licenses from LICENSOR shall not be considered Technical Information owned
or controlled by LICENSOR.

2 GRANT OF LICENSE.

     2.1 License. During the term of this Agreement, LICENSOR hereby grants
LICENSEE a non-exclusive right and license to use (a) all of the Technical
Information, if any, (subject to Section 8.1 hereof), furnished by LICENSOR
pursuant to this Agreement, and (b) any invention claimed in (i) any of the
unexpired patents now or hereafter listed on Schedule A attached hereto or (ii)
unexpired patents which issue from pending patent applications now or hereafter
listed in Schedule A, and any continuations, continuations-in-part, divisions,
reissues, reexaminations, or extensions thereof to make, have made, and to
lease, sell, or otherwise dispose of Licensed Products in the Licensed
Territory. Notwithstanding anything contained herein or in Schedule A hereto to
the contrary, no rights or licenses shall be granted hereunder with respect to
any new particle (other than LICENSOR’s current polyiodide crystal) now or
hereafter under development or invented by or for LICENSOR or comprising part of
the activatable material of a Light Valve emulsion or film sold or for sale by
any other licensee of LICENSOR.

-3-

--------------------------------------------------------------------------------




     2.2 No Other Rights. LICENSEE agrees that, except for the specific licenses
granted to it under Section 2.1 hereof for use in Licensed Products, LICENSEE
has not acquired any rights or licenses under this Agreement to use Light Valves
or any components thereof made by or for LICENSEE or its sublicensees pursuant
to this Agreement.

     2.3 Sublicenses. LICENSEE shall have the right to grant non-exclusive
sublicenses to any of its wholly-owned and controlled subsidiaries, whose
obligations to LICENSOR hereunder LICENSEE hereby guarantees, and each of which
acknowledges to LICENSOR in writing for each sublicense that it wishes to become
a sublicensee hereunder prior to doing so and agrees to be bound by the terms
and conditions of this Agreement. All sublicenses shall (i) be non-exclusive,
(ii) shall terminate with the termination of the rights and licenses granted to
LICENSEE under Section 2.1 hereof, and be otherwise limited in accordance with
the limitations and restrictions which are imposed on the rights and licenses
granted to LICENSEE hereunder, (iii) contain confidentiality provisions no less
protective than those contained in Section 12.1 hereof, and (iv) shall contain
such other terms, conditions, and licenses as are necessary to enable LICENSEE
to fulfill its obligations hereunder. LICENSEE shall send LICENSOR a copy of
every sublicense agreement or other agreement entered into by LICENSEE in
connection with a sublicense hereunder within thirty (30) days of the execution
thereof and shall also notify LICENSOR prior to any change in ownership in a
sublicensee. LICENSOR may terminate any such sublicense if there is any change
in the ownership or control of a sublicensee.

3 ROYALTY PAYMENTS, REPORTS AND RECORD-KEEPING.

     3.1 Royalties and Reports on Net Sales. During the term of this Agreement,
LICENSEE agrees to pay LICENSOR an earned royalty which shall be fifteen percent
(15%) of the Net Selling Price of Licensed Products which embody, or the
manufacture of which utilizes, any of the rights granted under Section 2.1
hereof, and which are manufactured by or for LICENSEE and sold, leased, used or
otherwise disposed of by or for LICENSEE or a permitted sublicensee. Payments
under this Section 3.1 shall be made on a monthly basis and made within 10 days
after the end of the calendar month in which such Licensed Products were sold,
leased, used or otherwise disposed of by or for LICENSEE or a permitted
sublicensee hereunder. Each royalty payment shall be in U.S. dollars and shall
be accompanied by a statement by LICENSEE showing in reasonable detail the
amount of Licensed Products sold, used, leased or otherwise disposed of by or
for LICENSEE and its sublicensees during the preceding month, any deductions
taken or credits applied, and the currency exchange rate used to report sales
made in currencies other than U.S. dollars. LICENSEE shall use the exchange
rates for buying U.S. dollars in effect on the last day of each month, as
specified in The New York Times. The first such statement shall cover the period
from the Effective Date of this Agreement to the end of the first calendar month
in which a Licensed Product is sold, used, leased or otherwise disposed of by or
for LICENSEE or its sublicensees. In addition, LICENSEE shall provide LICENSOR
with monthly reports of its activities involving the development of Licensed
Products. LICENSEE shall also furnish to LICENSOR at the same time it becomes
available to any third party, a copy of each brochure, price list, advertisement
or other marketing and promotional materials prepared, published or distributed
by LICENSEE or its sublicensees relating to Licensed Products. LICENSOR shall
have the right, but not the obligation, to approve any use by LICENSEE of
LICENSOR’s name, logo, or other information about Licensed Products, and to
require the correction of any inaccurate information.

-4-

--------------------------------------------------------------------------------




     3.2 Minimum Royalties - Regardless of whether LICENSEE sells any Licensed
Products, during the term of this Agreement LICENSEE agrees to pay LICENSOR an
initial fee of [Confidential Information Omitted and filed separately with the
Securities and Exchange Commission] upon signing of this License Agreement and
the non-refundable minimum royalties (in U.S. Dollars) specified below for each
of the stated periods:

          Period Minimum Royalty           


[Confidential Information Omitted and filed separately with the Securities and
Exchange Commission]

     3.3 Security, Time and Method of Payment. The initial fee and payment for
the first minimum annual royalty payment under Section 3.2 shall be paid to
LICENSOR within 10 days of the full signing of this Agreement, and each
subsequent payment under Section 3.2 to LICENSOR shall be made on or before
January 31 of each license year commencing January 1, 2014, [Confidential
Information Omitted and filed separately with the Securities and Exchange
Commission]. All other payments shall be due on the date specified in this
Agreement, or if no date is specified, within 30 days of invoice. All payments
that remain unpaid past their due date shall bear interest at an annual rate
equal to the lesser of 25% or the maximum interest rate permitted by law. All
payments made to LICENSOR shall be paid by wire transfer of immediately
available funds to the account of Research Frontiers Incorporated at
[Confidential Information Omitted and filed separately with the Securities and
Exchange Commission] or to such other account or place, as LICENSOR may specify
in a notice to LICENSEE.

     3.4 Sales, Use and Returns. Licensed Products shall be considered as sold,
leased or used and royalties shall accrue on the earlier of when such Licensed
Products are billed out, or when delivered, shipped or mailed to the customer.
If as a result of a price reduction or a return of Licensed Products previously
sold, a credit or refund to a customer is given on part or all of the sale price
of such Licensed Products, a credit shall be allowed against royalties accruing
thereafter under this Agreement equal to the royalty paid on that part of the
sales price so credited or refunded.

     3.5 Recordkeeping. LICENSEE shall keep and shall cause each sublicensee to
keep for six (6) years after the date of submission of each statement supported
thereby, true and accurate records, files and books of accounts that relate to
Licensed Products, all data reasonably required for the full computation and
verification of the Net Selling Price of Licensed Products, deductions therefrom
and royalties to be paid, as well as the other information to be given in the
statements herein provided for, and shall permit LICENSOR or its duly authorized
representatives, upon reasonable notice, adequately to inspect the same at any
time during usual business hours. LICENSOR and LICENSEE agree that an
independent certified public accounting firm (selected by LICENSOR from the
largest ten certified public accounting firms in the United States of America,
or in any country in the Licensed Territory) may audit such records, files and
books of accounts to determine the accuracy of the statements given by LICENSEE
pursuant to Section 3.1 hereof. Such an audit shall be made upon reasonable
advance notice to LICENSEE and during usual business hours no more frequently
than annually. The cost of the audit shall be borne by LICENSOR, unless the
audit shall disclose a breach by LICENSEE of any term of this Agreement, or an
underpayment error in excess of two percent of the total monies paid to LICENSOR
by LICENSEE during the audited period, in which case LICENSEE shall bear the
full cost of such audit. LICENSEE agrees to pay LICENSOR all additional monies
that are disclosed by the audit to be due and owing to LICENSOR within thirty
days of the receipt of the report.

-5-

--------------------------------------------------------------------------------




     3.6 Customer Referrals. Although LICENSOR is under no obligation to do so,
LICENSOR may from time to time refer customers to LICENSEE. In the event that
such customer purchases, leases or rents products or services from LICENSEE
other than a Licensed Product upon which a royalty is paid by LICENSEE to
LICENSOR, LICENSEE shall include the details of such transaction in its next
monthly report under Section 3.5 hereof, and shall pay LICENSOR a sales
commission equal to fifteen percent (15%) of the amount received from such
customer for which a royalty under Section 3.1 hereof is not paid. No such
payment shall be due from LICENSEE to LICENSOR if the referred customer was
already a customer of LICENSEE prior to the date of referral by LICENSOR and
LICENSEE informs LICENSOR of such fact at the time that the referral by LICENSOR
is made.

4 OBLIGATIONS OF LICENSEE.

     4.1 Compliance. LICENSEE agrees that, without limitation, any manufacture,
sale, lease, use or other disposition of Licensed Products that is not in strict
accordance with the provisions of this Agreement shall be deemed a material
breach of this Agreement.

     4.2 End Users. LICENSEE agrees to require all direct recipients of Licensed
Products to whom Licensed Products are sold, leased, or otherwise disposed of by
LICENSEE or its sublicensees, to look only to LICENSEE and not to LICENSOR or
its affiliates for any claims, warranties, or liability relating to such
Licensed Products. LICENSEE agrees to take all steps to reasonably assure itself
that Licensed Products sold, leased or otherwise disposed of by or for LICENSEE
is being used for permitted purposes only.

     4.3 Laws and Regulations. LICENSEE agrees that it shall be solely
responsible for complying with all laws and regulations affecting the
manufacture, use and sale or other disposition of Licensed Products by LICENSEE
and its sublicensees, and for obtaining all approvals necessary from
governmental agencies and other entities. LICENSEE agrees to maintain a file of
all such approvals and to send LICENSOR a copy of all such approvals (including
English translations thereof in the case of approvals required by any foreign
country) within 10 business days of any written request for such copies by
LICENSOR. LICENSEE represents and warrants to LICENSOR that no approval from any
governmental agency or ministry, or from any third party, is required to
effectuate the terms of this Agreement or the transactions contemplated hereby.

-6-

--------------------------------------------------------------------------------




     4.4 Purchase of Components from Others. By virtue of the disclosure of
Technical Information and information, if any, provided from time to time by
LICENSOR to LICENSEE and to its other licensees, and each of their sublicensees
and affiliates, any component of a Light Valve, including, without limitation,
materials, suspensions, films, polymers, coatings, particle precursors, and
particles (each, a “Component”), which LICENSEE or its sublicensees makes, has
made for it, or purchases from any third party for use in Licensed Products
shall be deemed to have been manufactured at least in part using the Technical
Information provided by LICENSOR if LICENSEE or any supplier of a Component to
LICENSEE has had access to Technical Information of any kind of LICENSOR or its
licensees and their sublicensees, consultants, subcontractors, agents or
representatives. LICENSEE and its sublicensees each hereby agrees that (i) all
Components shall be used only in strict accordance with the provisions of this
Agreement, and that such Components may not be used for any other purpose or
resold by LICENSEE or its sublicensees except as specifically permitted by the
license granted in Section 2.1 hereof, and (ii) LICENSEE and its sublicensees
will only look to the manufacturer or supplier of such Component or other item
used by LICENSEE or its sublicensees and not to LICENSOR or its affiliates for
any claims, warranties, or liability relating to such Component or other item.
LICENSEE acknowledges that LICENSOR has not made any representations or
warranties regarding the availability of any Component, or the price thereof,
and that in all respects LICENSEE shall deal directly with the suppliers of such
Components and will obtain from them information regarding availability,
pricing, and/or other terms relating to such Components.

     4.5 No Warranties by LICENSOR. LICENSOR does not represent or warrant the
performance of any Licensed Product or of any material, Component, or
information provided hereunder, and LICENSEE expressly acknowledges and agrees
that any such material, Component or information provided by LICENSOR hereunder
is provided “AS IS” and that LICENSOR makes no warranty with respect thereto and
DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO THE
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, WITH
RESPECT THERETO, ITS USE OR ANY INABILITY TO USE IT, OR THE RESULTS OF ITS USE.
In no event shall LICENSOR be liable for any damages, whether in contract or
tort (including negligence), including but not limited to direct, consequential,
special, exemplary, incidental and indirect damages, arising out of or in
connection with this Agreement or the use, the results of use, or the inability
to use any Licensed Product, material, Component or information provided
hereunder.

     4.6 Analysis. LICENSEE represents and agrees that it will only incorporate
Components received from authorized suppliers into Licensed Products and for no
other purpose, and that LICENSEE will not directly or indirectly attempt to
reverse-engineer any material provided to it hereunder by LICENSOR or any
supplier of any Component.

     4.7 Personnel. LICENSEE agrees to assign personnel from its technical staff
which shall be responsible for the development of Licensed Products during the
term of this Agreement.

     4.8 Promotional Activities. LICENSEE agrees that it shall maintain, either
at its own facilities or that of any laminating subcontractor selected by
LICENSEE, adequate inventories of SPD light control film purchased from any
authorized supplier of Light Valve film to meet on a timely basis the
anticipated requirements of LICENSEE for incorporation into Licensed Products
during the term of this Agreement. In addition, LICENSEE shall promptly develop
and maintain a web site relating to its business which prominently features
LICENSOR’s SPD technology, properly designated as such, and LICENSEE’s
relationship to LICENSOR, and shall participate at industry trade shows and
conferences, join standards and professional industry associations specified by
LICENSOR, and/or engage in other marketing and promotional activities reasonably
necessary to promote LICENSOR’s SPD technology and LICENSEE’s business relating
thereto.

-7-

--------------------------------------------------------------------------------




5 TRADEMARKS.

     5.1 Trademarks. All trademarks or service marks that either party may adopt
and use for Licensed Products or other products incorporating Light Valves are
and shall remain the exclusive property of the adopting party, and the other
party shall not obtain any rights and license to such marks under this
Agreement, but may inform others that the adopting party has licensed or
produced Licensed Products or products incorporating Light Valves under such
mark or marks, and may use the adopting party’s logo in connection therewith.
LICENSOR may require LICENSEE or its permitted sublicensees to indicate on
packaging that such product is licensed from Research Frontiers Incorporated or
to otherwise include language and/or designations approved by LICENSOR
indicating an affiliation with Research Frontiers Incorporated or to use
trademarks specified by LICENSOR on LICENSEE’s Licensed Products.

6 INSURANCE AND INDEMNIFICATION.

     6.1 Insurance. LICENSEE shall maintain at all times ample product liability
and other liability insurance covering its operations relating to the subject
matter of this Agreement and shall name LICENSOR as an additional insured. Upon
request, LICENSEE shall provide LICENSOR of evidence of such insurance.

     6.2 Indemnification. LICENSEE, and its affiliates, successors and assigns
and sublicensees (each, an “Indemnifying Party”), each hereby indemnify and
agree to hold harmless LICENSOR and its shareholders, officers, directors,
agents and employees (each, an “Indemnified Party”), against any liability,
damage, loss, fine, penalty, claim, cost or expense (including reasonable costs
of investigation and settlement and attorneys’, accountants’ and other experts’
fees and expenses) arising out of any action or inaction by any Indemnifying
Party relating to this Agreement including an Indemnifying Party’s manufacture,
sale, use, lease or other disposition of Licensed Products, and related
materials, or other use of the information and rights granted hereunder. Any
knowledge of LICENSEE’s or its sublicensee’s activities by LICENSOR or its
representatives shall in no way impose any liability on LICENSOR or reduce the
responsibilities of LICENSEE hereunder or relieve it from any of its obligations
and warranties under this Agreement.

7 FUTURE PATENTS.

     7.1 Future Patents. Each party, at its cost, shall have the right to file
patent applications in the United States and in foreign countries covering any
invention made by such party.

-8-

--------------------------------------------------------------------------------




     7.2 Improvements and Modifications. (a) Any future improvements or
modifications invented or developed by or on behalf of LICENSEE, LICENSEE’s
sublicensees and LICENSOR after the Effective Date of this Agreement, if any,
which relate in any way to or are useful in the design, operation, manufacture
and assembly of Licensed Products, and/or to the suspensions or other components
used or usable in Licensed Products shall not be included in this Agreement.
Upon written request by the non-inventing party, LICENSOR and LICENSEE shall
negotiate with each other regarding the grant of nonexclusive rights and
licenses to use such improvements and modifications, but neither party shall be
obligated to grant such rights and licenses to one another. Notwithstanding
anything contained herein to the contrary, LICENSOR shall have the right to use,
license and sublicense any improvement, modification or invention which is
jointly developed by LICENSEE or its officers, directors, employees, affiliates,
contractors, or consultants, on the one hand, and LICENSOR or its officers,
directors, employees, affiliates, contractors or consultants, on the other hand.

     (b) During the term of this Agreement LICENSEE agrees to inform LICENSOR in
writing (without any obligation to reveal details which would be confidential
information), at least as frequently as once a year in January of each calendar
year, if any technology or improvements or modifications thereto has been
developed by or for LICENSEE which would be useful for use in conjunction with
Light Valves or Licensed Products, and as to the general nature of any such
technology or improvements and modifications.

     (c) Notwithstanding the foregoing, LICENSOR may, but shall not be required
to, voluntarily and without additional cost to LICENSEE disclose certain
information relating to future improvements and modifications and license to
LICENSEE rights in such certain future improvements and modifications, and any
information so disclosed will be considered Technical Information which LICENSEE
shall be obligated to keep confidential pursuant to Section 12.1 of this
Agreement. In connection therewith, LICENSOR, may voluntarily add patents and/or
patent applications to Schedule A hereof. Any improvements made by LICENSEE
directly or indirectly arising out of any information provided by or on behalf
of LICENSOR to LICENSEE or its designees shall be considered to be jointly
developed by LICENSOR and the developing party, and LICENSEE shall promptly
inform LICENSOR whether or not it has used or otherwise incorporated any such
information or improvements. No disclosure of any information by LICENSOR shall
in any way establish a course of dealing or otherwise require LICENSOR to make
any future disclosure of information under this Agreement.

     7.3 Foreign Patent Applications. During the term of this Agreement,
LICENSEE shall have the right to designate that any patent application now or
hereafter listed on or incorporated into Schedule A shall be filed or maintained
in any foreign country included in the Licensed Territory. If so designated and
if legally possible to do so, LICENSOR agrees to promptly file, prosecute and
maintain such applications and resulting patents, and LICENSEE shall pay to
LICENSOR the complete cost, including reasonable attorney’s fees, to file,
prosecute and maintain during the term of this Agreement any such patent
application and resulting patents specifically so designated by LICENSEE.

-9-

--------------------------------------------------------------------------------




8 TECHNOLOGY TRANSFER.

     8.1. Materials. Upon request by LICENSEE, and to the extent LICENSOR deems
appropriate, during the term of this Agreement and when mutually convenient to
LICENSOR and LICENSEE, LICENSOR shall supply LICENSEE with small quantities of
materials related to Licensed Products for experimental use only by LICENSEE,
and shall charge LICENSEE $1,500 per man/day plus the cost of any other
materials used in making such materials, plus the cost of shipping such
materials to LICENSEE. Upon request by LICENSEE, during the term of this
Agreement and when mutually convenient to LICENSOR and LICENSEE, LICENSOR may
make its personnel available to consult with LICENSEE and its contractors, with
compensation to LICENSOR for such consultation to be mutually agreed to by
LICENSOR and LICENSEE, and if no such agreement has been reached, at the rate
specified in this first sentence of this Section 8.1. Each invoice submitted by
LICENSOR for such service shall include detailed explanations of the charges,
and, if requested by LICENSEE, copies of receipts. The parties acknowledge that
LICENSOR has no obligation to transfer to LICENSEE any Technical Information
other than as may be physically embodied in such sample materials, and that,
other than sample materials, if any, that may be supplied by LICENSOR as
aforesaid, LICENSEE will be acquiring materials from authorized suppliers other
than LICENSOR.

     8.2 Inquiries. LICENSEE and LICENSOR may also at any time during the term
of this Agreement make reasonable inquiry by telephone, facsimile or mail to one
another in regard to any information or data furnished pursuant to this
Agreement.

     8.3 Visits. During all visits by either party to the facilities of the
other party, visitors shall comply with all reasonable rules of the host
company, and each party to this Agreement will indemnify and hold the other
party harmless from any liability, claim or loss whatsoever (i) for any injury
to, or, death of, any of its employees or agents while such persons are present
at the facility of the other party; and (ii) for any damages to its own property
or to the property of any such employee or agent which may occur during the
presence of any such person at the facility of the other party, regardless of
how such damage occurs.

     8.4 Sole Purpose. Any documentation or information supplied pursuant to
this Agreement by either party to the other shall be used solely for the
purposes set forth in this Agreement.

9 INTELLECTUAL PROPERTY PROTECTION RESPONSIBILITIES.

     9.1 Proprietary Rights: Notices. Each party shall provide appropriate
notices of patents, or other similar notice of the patent rights of the other
party on all products utilizing the patented inventions of the other party.
Either party may add its own patent notice to any copy or embodiment which
contains its patented inventions.

     9.2 LICENSOR Exclusive Owner. LICENSEE hereby acknowledges LICENSOR as
purporting to be the sole and exclusive owner of the patents and patent
applications listed on Schedule A, and that, except for the rights granted
hereunder, LICENSEE shall not have any rights or attempt to assert any ownership
rights in and to those patents and patent applications.

10 TERM AND TERMINATION.

     10.1 Term. The term of this Agreement shall extend from the Effective Date
of this Agreement to the date of termination of this Agreement. Unless sooner
terminated or extended, as herein provided for below, this Agreement shall
terminate upon the expiration of the later of (A) the last to expire of the
patents now or hereafter listed in Schedule A hereof, and (B) the expiration of
the period in which LICENSEE is obligated to maintain confidential Technical
Information of LICENSOR pursuant to Section 12.1 hereof.

-10-

--------------------------------------------------------------------------------




     10.2 Termination by LICENSEE. LICENSEE may terminate this Agreement
effective as of December 31, 2017 or as of any anniversary thereof by giving
LICENSOR prior notice thereof unless sooner terminated as hereinafter provided.
Such notice shall be made in writing and shall be given between 60 and 90 days
prior to the effective date for which such termination is to be effective.
Notwithstanding anything else contained in this Agreement to the contrary, no
notice of termination by LICENSEE shall be effective on the date given unless
such notice shall also be accompanied by a payment of all amounts due and owing
by LICENSEE to LICENSOR under this Agreement or otherwise at the time such
notice is given, and all additional unpaid amounts due as of the effective date
of termination shall be paid as of the effective date of such termination. No
acceptance of payment by LICENSOR shall be deemed to be an acknowledgment by
LICENSOR that the provisions of this Section 10.2 have been complied with, or
prejudice any rights that LICENSOR may otherwise have under this Agreement. If
LICENSEE decides to terminate this Agreement for any reason, LICENSEE shall
provide LICENSOR, along with the aforementioned notice of termination, with a
written report describing the reasons for such termination.

     10.3 Termination by LICENSOR. LICENSOR may terminate this Agreement at any
time effective as of December 31, 2017 or as of any anniversary thereof upon at
least 30 days’ notice to LICENSEE for any reason, provided, however, that
LICENSOR shall give LICENSEE at least one years’ notice of any early termination
under this Section 10.3 if LICENSEE is producing and selling Licensed Products
hereunder , and provided further that if LICENSOR gives LICENSEE a notice of
termination pursuant to the first sentence of this Section 10.3 and the
effective termination date of such notice would be prior to the expiration of a
binding contractual obligation of LICENSEE to supply Licensed Products to a
customer which contract is in effect at the time LICENSOR’s termination notice
is given, then the LICENSEE may, by providing LICENSOR within 10 business days
with a copy of the relevant portion of such contract, extend the effective date
of LICENSOR’s termination to the date on which the later of any aforesaid
contractual obligations of LICENSEE to any such customer expires, but in no
event shall the foregoing extension imply any extension of time beyond the time
period specified in Section 10.1 above. Notwithstanding the foregoing, LICENSOR
may terminate this Agreement at any time upon at least 30 days’ notice to
LICENSEE if LICENSEE shall have failed to make any payment when due or at any
time breach any material term of this Agreement and such payment is not made or
such breach is not cured within any applicable cure period specified in Article
11 of this Agreement, or LICENSEE repeatedly has provided inaccurate reports
hereunder, or if there has been a cessation by LICENSEE of general operations or
of work related to Licensed Products.

-11-

--------------------------------------------------------------------------------




     10.4 Effect of Termination. If this Agreement expires or is terminated for
any reason whatsoever, in addition to any other remedies which one party may
have against the other: (1) all of LICENSEE’s rights and licenses under this
Agreement shall cease, and LICENSEE shall immediately return to LICENSOR all
Technical Information furnished to LICENSEE under this Agreement or destroy the
same (except for any which is incorporated into samples which have been supplied
to a customer of LICENSEE as permitted hereunder), together with all
reproductions, copies and summaries thereof; provided, however, that LICENSEE
may retain solely for archival purposes one copy of all such documents in its
legal department files, (2) at LICENSOR’s option, LICENSEE shall, within 30 days
of the date of such termination or expiration, either (A) sell and deliver to
LICENSOR at LICENSEE’s direct cost of manufacture any Licensed Products which
shall then be in the possession of LICENSEE, and, if requested by LICENSOR,
LICENSEE shall finish and deliver to LICENSOR any Licensed Products in the
process of manufacture as soon as possible and, in any case, not later than 60
days after receiving LICENSOR’s request, and/or (B) with respect to any unsold
inventory and work in the process of manufacture, to complete such work in
process and sell any remaining inventory during the period not to exceed six
months from the date of termination or expiration of this Agreement provided
that at the completion of such six-month period, LICENSEE shall promptly destroy
and dispose of any Licensed Products (and Licensed Products in the process of
manufacture) not sold under this Section 10.4 and (3) if this Agreement is
terminated for any reason or expires, upon such termination or expiration,
LICENSEE hereby grants to LICENSOR a nonexclusive, royalty-free, irrevocable,
worldwide license with the right to grant sublicenses to others to utilize all
technical information, improvements and/or modifications (whether or not the
subject of patents or pending patent applications) developed or invented by or
on behalf of LICENSEE and/or its sublicensees, subcontractors, or agents
hereunder through the date of such termination or expiration of this Agreement
relating to Light Valves, or Licensed Products, and upon such termination or
expiration, LICENSEE shall provide LICENSOR in reasonable detail complete
information regarding such technical information, improvements and/or
modifications. The foregoing license shall be self-effectuating, but LICENSEE
agrees upon written notice by LICENSOR at any time hereafter to deliver to
LICENSOR within 30 days of such notice any document or other instrument
reasonably requested by LICENSOR to convey such license rights to LICENSOR such
as, by way of example, confirmations or instruments of conveyance or assignment.
No termination of this Agreement by expiration or otherwise shall release
LICENSEE or LICENSOR from any of its continuing obligations hereunder, if any,
or limit, in any way any other remedy one party may have against the other
party. Notwithstanding the foregoing, LICENSEE’s obligations to LICENSOR under
Sections 3.1, 3.5, 3.6, 4.2, 4.3, 4.4, 4.5, 4.6, 6.1, 6.2, 7.2, 8.3, 8.4, 10.4,
12.1, and Articles 13 and 14 shall survive any termination or expiration of this
Agreement.

11 EVENTS OF DEFAULT AND REMEDIES.

     11.1 Events of Default. Each of the following events shall constitute an
“Event of Default” under this Agreement:

     11.1.1 (a) A party’s failure to make any payment due in a timely manner or
a party’s material breach or material failure to punctually perform any of its
duties and obligations under this Agreement, which material breach or failure,
if curable, remains uncured for thirty (30) days after written notice of such
breach or failure is received by the breaching party; or (b) a material
misrepresentation is made by a party in any representation or warranty contained
in this Agreement and the misrepresented facts or circumstances, if curable,
remain uncured thirty (30) days after written notice of such misrepresentation
is received by the breaching party; and, in either case, if such breach or
misrepresentation is not curable, termination shall occur thirty (30) days after
such misrepresentation or breach at the option of the non-breaching party; or

-12-

--------------------------------------------------------------------------------




     11.1.2 The failure by a party upon request to provide the other party with
adequate assurances of its performance of all obligations under this Agreement
upon: (a) such first party’s filing of a voluntary petition in bankruptcy; (b)
the filing of any involuntary petition to have such first party declared
bankrupt which has not been dismissed within ninety (90) days of its filing; (c)
the appointment of a receiver or trustee for such first party which has not been
rescinded within ninety (90) days of the date of such appointment; or (d) such
first party otherwise becoming insolvent or otherwise making an assignment for
the benefit of creditors.

     11.2 Default by a Party. If there occurs an Event of Default with respect
to a party, the other party may:

      (a)        seek damages; and/or   (b) seek an injunction or an order for
mandatory or specific performance; and/or   (c) terminate this Agreement and the
licenses granted to LICENSEE hereunder whereupon the non-defaulting party shall
have no further obligations under this Agreement except those which expressly
survive termination, and except with respect to royalty payments due and owing
to LICENSOR as of the termination date or any subsequent period specified in
Section 10.4.

12 CONFIDENTIALITY.

     12.1 Confidential Information. (a) LICENSEE agrees for itself, its
sublicensees, and their employees and agents that for twenty (20) years from the
later of the Effective Date of this Agreement or the latest date of its receipt
of information disclosed to LICENSEE by LICENSOR pursuant to this Agreement,
such information shall be held in confidence; provided, however, there shall be
no obligation to treat as confidential information which is or becomes available
to the public other than through a breach of this obligation, or which was
already possessed by LICENSEE in writing (or otherwise provable to be in the
possession of LICENSEE) prior to the Effective Date of this Agreement (and was
not received from LICENSOR) or which is shown by LICENSEE to have been received
by it from a third party who had the legal right to so disclose it without
restrictions and without breach of any agreement with LICENSOR or its licensees.
LICENSOR shall affix an appropriate legend on all written documentation given to
LICENSEE which contains confidential information, but the failure to so affix
such legend shall not affect the confidential nature of such information.
LICENSEE acknowledges that the list of patent applications contained on Schedule
A is confidential information of LICENSOR. If confidential information is
otherwise conveyed orally by LICENSOR, LICENSOR shall specify to LICENSEE at the
time such information is being conveyed (or in a subsequent letter referring to
the conversation) that the information conveyed is confidential. It is
understood and agreed that, unless otherwise provided in a separate agreement
between LICENSEE and LICENSOR, LICENSEE has no obligation hereunder to provide
LICENSOR with any confidential or proprietary information, and that LICENSOR
shall have no obligation hereunder to LICENSEE to maintain in confidence or
refrain from commercial or other use of any information which LICENSOR is or
becomes aware of under this Agreement. The terms and provisions of this
Agreement or any other agreement between the parties shall not be considered
confidential except that LICENSEE may not disclose the minimum annual royalty
payments specified in Article 3 hereof without LICENSOR’s prior written consent,
and the parties hereto acknowledge that, pursuant to the Securities Exchange Act
of 1934, as amended, and the regulations promulgated thereunder, LICENSOR may
file copies of this Agreement with the Securities and Exchange Commission and
with NASDAQ and with any other stock exchange on which LICENSOR’s securities may
be listed. LICENSEE agrees that for the period of time during which LICENSEE is
obligated to keep information confidential hereunder, LICENSEE will not make,
use, sell, lease or otherwise dispose of products using or directly or
indirectly derived from Licensed Products, Light Valves, or Components, or which
otherwise comprise suspended particles, which when subjected to a suitable
electric or magnetic field, orient to produce a change in the optical
characteristics of the suspension (“SPD Technology”) unless an agreement between
LICENSOR and LICENSEE permitting it to do so is in full force and effect and the
royalties, if any, provided in such agreement are being paid to LICENSOR on such
products. The foregoing restriction shall not apply to products (i) which do not
directly or indirectly incorporate SPD Technology, such as, but not limited to,
liquid crystal devices, or electrochromic devices, or (ii) which incorporate
technology involving suspended particles, which when subjected to a suitable
electric or magnetic field, orient to produce a change in the optical
characteristics of the suspension but which is independently developed and which
is not in any way directly or indirectly derived from any Technical Information
of LICENSOR or its licensees, sublicensees, or any of their affiliates. LICENSEE
shall have the burden of proving by clear and convincing evidence that the
availability of any exception of confidentiality exists or that the foregoing
restrictions do not apply to a particular product. Nothing contained in this
section, however, shall be construed as granting LICENSEE any rights or licenses
with respect to any Technical Information or patents of LICENSOR or its other
licensees or their sublicensees.

-13-

--------------------------------------------------------------------------------




     (b) LICENSEE will have the right to provide materials to, and to disclose
information to, a subcontractor relating to this Agreement; provided, however,
that LICENSEE shall only disclose such information as is strictly necessary to
enable said subcontractor to perform its manufacturing task, and provided that
prior to disclosing any information to said subcontractor, said subcontractor
has signed a secrecy agreement with LICENSEE at least as protective of
LICENSOR’s Technical Information as the provisions of this Agreement, including,
without limitation, said subcontractor’s specific agreement to be bound by the
provisions of Section 12.1 hereof to the same extent as LICENSEE. For such
purposes, LICENSEE may develop a standard form of secrecy agreement for
LICENSOR’s approval, after which LICENSEE may use such secrecy agreement with
all subcontractors without LICENSOR’s prior approval of the secrecy agreement
being necessary. LICENSEE shall have all subcontractors sign said secrecy
agreement prior to the disclosure of Technical Information to said
subcontractor, and LICENSEE shall send LICENSOR a copy of every such secrecy
agreement within thirty (30) days after the execution thereof.

13 WARRANTIES AND REPRESENTATIONS.

     13.1 Reciprocal Representations. Each party represents and warrants to the
other that:

     13.1.1 Valid Agreement. The execution and delivery of this Agreement by the
officer or representative so doing, and the consummation of the transactions
contemplated hereby, have been duly authorized by all necessary corporate action
by LICENSOR and LICENSEE and this Agreement is a valid and binding obligation
enforceable against the parties in accordance with its terms, except to the
extent limited by bankruptcy, insolvency, moratorium and other laws of general
application relating to general equitable principles;

-14-

--------------------------------------------------------------------------------




     13.1.2 No Conflicts. Nothing herein conflicts with its rights and
obligations pursuant to any agreement by a party and any other entity; and

     13.1.3 Publicity. The parties shall have the right to use non-confidential
information, including but not limited to information concerning this Agreement,
a description of the other party, and its logos for marketing, sales, technical
assistance, investor relations, disclosure and public relations purposes, and
that information permitted to be disclosed by a party under this Section 13.1.3
may appear on such party’s (or its subsidiaries’ or sublicensees’) Internet web
site, along with links to the Internet web sites, and specific pages therefrom,
of the other party and its subsidiaries and sublicensees.

     13.2 LICENSOR Representations. LICENSOR represents and warrants, for the
benefit of LICENSEE, that:

     13.2.1 Title. As of the date hereof, LICENSOR represents and warrants that
it has the right to convey the rights and licenses granted by this Agreement,
and otherwise to perform its obligations under this Agreement. LICENSOR has
caused its employees who are employed to do research, development, or other
inventive work to disclose to it any invention or information within the scope
of this Agreement and to assign to it rights in such inventions and information
in order that LICENSEE shall receive, by virtue of this Agreement, the licenses
granted to it under Section 2.1 hereof.

     13.2.2 Infringement. As of the date hereof, LICENSOR is not aware of any
claim for patent infringement or the misappropriation of trade secrets, being
asserted against it by any third party; or of any infringement of the patents
listed on Schedule A hereto by any entity.

     13.2.3 Patents in Force. To the best of LICENSOR’s knowledge, all of the
patents listed on Schedule A hereto are currently in force.

     13.3 No Warranty. LICENSOR and LICENSEE make no guaranty or warranty to one
another under this Agreement (a) that LICENSEE will be able to develop,
manufacture, sell or otherwise commercialize Licensed Products, or (b) as to the
validity of any patent.

14 MISCELLANEOUS.

     14.1 Applicable Law. This Agreement shall be interpreted, construed,
governed and enforced in accordance with and governed by the laws of the State
of New York, and LICENSOR and LICENSEE hereby submit to the exclusive
jurisdiction of the state or federal courts located in the County of Nassau and
State of New York for such purposes.

-15-

--------------------------------------------------------------------------------




     14.2 Confidentiality In Court Proceeding. In order to protect and preserve
the confidential information of a party which the parties recognize may be
exchanged pursuant to the provisions of this Agreement, the disclosing party may
request, and the receiving party shall not oppose, the court in any action
relating to this Agreement to enter a protective order to protect information
which is confidential information under Section 12.1 and to seal the record in
the action or to hold the proceedings, or portion of the proceedings, in camera;
provided, that the requested terms do not prejudice the receiving party’s
interests. Nothing, however, shall preclude either party from thereafter moving
to unseal its own records or to have matter and information designated as
confidential under any relevant protective order designated otherwise in
accordance with the circumstances as they shall appear at that time.

     14.3 Severability. If any provision of this Agreement is declared or found
to be illegal, unenforceable or void, the parties shall negotiate in good faith
to agree upon a substitute provision that is legal and enforceable and is as
nearly as possible consistent with the intentions underlying the original
provision. If the remainder of this Agreement is not materially affected by such
declaration or finding and is capable of substantial performance, then the
remainder shall be enforced to the extent permitted by law.

     14.4 Waiver. Unless agreed to by the parties in writing to the contrary,
the failure of either party to insist in any one or more instances upon the
strict performance of any one or more of the provisions of this Agreement, or to
exercise any right contained in this Agreement or provided by law, shall not
constitute or be construed as a waiver or relinquishment of the performance of
such provision or right or the right subsequently to demand such strict
performance or exercise of such right, and the rights and obligations of the
parties shall continue unchanged and remain in full force and effect.

     14.5 Captions. The captions and headings in this Agreement are inserted for
convenience and reference only and in no way define or limit the scope or
content of this Agreement and shall not affect the interpretation of its
provisions.

     14.6 Assignment. This Agreement shall be binding on and shall inure to the
benefit of the parties and their successors and assigns. However, LICENSEE
agrees that it shall not assign this Agreement or its rights hereunder without
the prior written consent of LICENSOR except to a successor to substantially all
of its business relating to Light Valves and whose obligations hereunder are
guaranteed to LICENSOR by LICENSEE. LICENSOR may assign all of its rights and
obligations hereunder to any successor to any of its business interests or to
any company controlling or controlled by LICENSOR. All assignees shall expressly
assume in writing the performance of all the terms and conditions of this
Agreement to be performed by the assigning party, and an originally signed
instrument of such assumption and assignment shall be delivered to the
non-assigning party within 30 days of the execution of such instrument.

     14.7 Schedules. All Schedules attached to this Agreement shall be deemed to
be a part of this Agreement as if set forth fully in this Agreement.

-16-

--------------------------------------------------------------------------------




     14.8 Entire Agreement. This Agreement constitutes the entire understanding
and agreement between LICENSOR and LICENSEE with respect to the subject matter
hereof, supersedes all prior agreements, proposals, understandings, letters of
intent, negotiations and discussions with respect to the subject matter hereof
and can be modified, amended, supplemented or changed only by an agreement in
writing which makes specific reference to this Agreement and which is executed
in writing by the parties; provided, however, that either party may unilaterally
waive in writing any provision imposing an obligation on the other.

     14.9 Notices. Any notice required or permitted to be given or made in this
Agreement shall be in writing and shall be deemed given on the earliest of (i)
actual receipt, irrespective of method of delivery, (ii) on the delivery day
following dispatch if sent by express mail (or similar next day courier
service), or (iii) on the sixth day after mailing by registered or certified air
mail, return receipt requested, postage prepaid and addressed as follows:

LICENSOR:       Joseph M. Harary, President and Chief Executive Officer Research
Frontiers Incorporated 240 Crossways Park Drive Woodbury, New York 11797-2033
USA   Facsimile: (516) 364-3798 Telephone:       (516) 364-1902   LICENSEE:
Vladislav Kravchenko, Development Director Tint-It JSC Novosibirsk City Koroleva
Street, Building 29, Office 702, RUSSIA Facsimile: +7-383-279-9923 Telephone:
+7-383-279-9923


or to such substitute addresses and persons as a party may designate to the
other from time to time by written notice in accordance with this provision.

     14.10 Bankruptcy Code. In the event that either party should file a
petition under the federal bankruptcy laws, or that an involuntary petition
shall be filed against such party, the parties intend that the non-filing party
shall be protected in the continued enjoyment of its rights hereunder to the
maximum feasible extent including, without limitation, if it so elects, the
protection conferred upon licensees under section 365(n) of Title 17 of the U.S.
Code. Each party agrees that it will give the other party immediate notice of
the filing of any voluntary or involuntary petition under the federal bankruptcy
laws.

     14.11 Construction. This Agreement and the exhibits hereto have been
drafted jointly by the parties and in the event of any ambiguities in the
language hereof, there shall no be inference drawn in favor or against either
party.

     14.12 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

-17-

--------------------------------------------------------------------------------




     14.13 Status of the Parties. The status of the parties under this Agreement
shall be solely that of independent contractors. No party shall have the right
to enter into any agreements on behalf of the other party nor shall it represent
to any person that it has such right or authority.

     The parties, through their duly authorized representatives, and intending
to be legally bound, have executed this Agreement, as of the date and year first
above written, whereupon it became effective in accordance with its terms.

RESEARCH FRONTIERS INCORPORATED

    By:   /s/ Joseph M. Harary  Joseph M. Harary, President and Chief Executive
Officer Date: February 19, 2013     TINT-IT JSC     By: /s/ Vladislav Kravchenko
Vladislav Kravchenko, Development Director Date: February 19, 2013


-18-

--------------------------------------------------------------------------------




Confidential Proprietary Information of Research Frontiers Inc.

Schedule A
(As of February 19, 2013)

LIST OF UNITED STATES, INTERNATIONAL AND
FOREIGN PATENTS AND PATENT APPLICATIONS
(*-indicates a foreign patent application)

Patents in the United States             Date
Issued       Expiration
Date

5,325,220

 

Robert L. Saxe
"Light Valve With Low Emissivity
Coating As Electrode"

6/28/94

03/9/13

 

5,461,506

 

Joseph A. Check III et al
"Light Valve Suspensions Containing A
Trimellitate Or Trimesate And Light
Valves Containing The Same"

10/24/95

05/11/13

 

5,467,217

 

Joseph A. Check III et al
"Light Valve Suspensions and Films
Containing UV Absorbers and Light
Valves Containing The Same"

11/14/95

05/11/13

 

5,516,463

 

Joseph A. Check III et al
"Method of Making Light
Polarizing Particles"

05/14/96

07/08/14

 

5,650,872

 

Robert L. Saxe et al
"Light Valve Containing
Ultrafine Particles"

07/22/97

12/08/14


1

--------------------------------------------------------------------------------




Confidential Proprietary Information of Research Frontiers Inc.

Schedule A (Continued)

Patents in the United States             Date
Issued       Expiration
Date

5,691,849

 

Rene Ledroit; Jean-Francois Thomas; Andre Hecq
“Rear-View Assembly for a Vehicle
and an Adaptor Therefor”

11/25/97

11/25/14

 

5,728,251

 

Joseph A. Check III
"Light Modulating Film of Improved
UV Stability For a Light Valve"

03/17/98

09/27/15

 

5,764,402

 

Jean-Francois Thomas; Pierre Vezin
“Optical Cell Control System”

06/09/98

04/24/15

 

5,838,482

 

Daniel Decroupet; Pierre Laroche
“Optical Cell”

11/17/98

05/16/15

 

6,114,405

 

Huifang Zhuang et al
“Ultraviolet Radiation-Curable
Light-Modulating Film for a Light
Valve, and Method of Making Same”

09/05/00

10/09/17

 

6,156,239

 

Robert L. Saxe et al
“Light Polarizing Material, Liquid
Suspensions and Films Thereof, and Light
Valve Incorporating Same”

12/05/00

02/26/19

 

6,271,956 B1

 

Robert L. Saxe et al
“Method and Materials for Enhancing the
Adhesion of SPD Films and Light Valves
Comprising Same”

08/07/01

03/02/20


2

--------------------------------------------------------------------------------




Confidential Proprietary Information of Research Frontiers Inc.

Schedule A (Continued)

Patents in the United States             Date
Issued       Expiration
Date

6,301,040

 

Srinivasan Chakrapani et al
“SPD Films Having Improved Properties and
Light Valves Comprising Same”

10/09/01

05/24/20

 

6,334,967 B1

 

Robert L. Saxe et al
“Light Polarizing Particles of Improved
Particle Size Distribution”
(See also listing for PCT/US99/15508)

01/01/02

12/21/20

 

6,416,827

 

Srinivasan Chakrapani et al
“SPD Films and Light Valves Comprising Same”

07/09/02

10/27/20

 

6,429,961 B1

 

Joseph M. Harary et al
“Methods for Retrofitting Windows With Switchable
and Non-Switchable Window Enhancements and
Retrofitted Windows Produced Thereby”

08/06/02

10/03/20

 

6,522,446

 

Robert L. Saxe
“Anisometrically Shaped Metal Particles,
Liquid Suspensions and Films Thereof And
Light Valves Comprising Same”

02/18/03

04/25/21

 

6,529,312 B1

 

Robert L. Saxe
“Anisometrically Shaped Carbon and/or Graphite
Particles, Liquid Suspensions and Films Thereof
And Light Valves Comprising Same”
[See also U.S. Patent No. 6,987,602 filed
December 27, 2002, a continuation-in-part of this patent]

03/04/03

06/07/19


3

--------------------------------------------------------------------------------




Confidential Proprietary Information of Research Frontiers Inc.

Schedule A (Continued)

Patents in the United States             Date
Issued       Expiration
Date

6,606,185 B2

 

Robert L. Saxe
“SPD Films and Light Valves Comprising Liquid
Suspensions of Heat-Reflective Particles of
Mixed Metal Oxides and Methods of Making
Such Particles”

08/12/03

12/08/14

 

6,804,040

 

Albert P. Malvino et al
“Method and Device for Controlling Voltage
Provided to a Suspended Particle Device”

10/12/04

02/13/23

 

6,897,997

 

Albert P. Malvino
“Method and Device for Controlling Voltage
Provided to a Suspended Particle Device”
(continuation-in-part of 6,804,040)

05/24/05

02/13/23

 

6,900,923

 

Srinivasan Chakrapani et al
"Siloxane Matrix Polymers and SPD Light Valve Films
Incorporating Same"

05/31/05

06/18/23

 

6,936,193

 

Robert L. Saxe et al
"SPD Light Valve Film Incorporating New
Suspending Media, and Light Valve
Incorporating Same"

08/30/05

04/14/23


4

--------------------------------------------------------------------------------




Confidential Proprietary Information of Research Frontiers Inc.

Schedule A (Continued)

Patents in the United States             Date
Issued       Expiration
Date

6,987,602 B2

 

Robert L. Saxe et al
“Anisometrically Shaped Carbon and/or Graphite
Particles, Liquid Suspensions and Films Thereof
And Light Valves Comprising Same”
(continuation-in-part of patent 6,529,312B1)

01/17/06

06/07/19

 

7,361,252

 

Steven M. Slovak et al
“Methods for Laminating Films for SPD Light Valves
and SPD Light Valves Incorporating Such Laminated
Films” (claims priority from 60/562,329)

04/22/08

10/26/25

 

7,417,785

 

Albert P. Malvino
“Methods and Circuits for Distributing Power
to SPD Loads”

08/26/08

01/18/25

 

7,791,788

 

Steven M. Slovak et al
“SPD Light Valves Incorporating Films Comprising
Improved Matrix Polymers and Methods for
Making Such Matrix Polymers”

09/07/10

01/21/29

 

7,847,033

 

Srinivasan Chakrapani et al
"Materials and Methods for Improving Properties
Of SPD Emulsions and Films"

12/07/10

07/27/29


5

--------------------------------------------------------------------------------




Confidential Proprietary Information of Research Frontiers Inc.

Schedule A (Continued)

Patents in the United States             Date
Issued       Expiration
Date

7,920,321

 

Robert L. Saxe et al
“SPD Films and Light Valves Incorporating
Overcoatings Which Enhance Adhesion to Substrates,
Have Good Cohesion and Protect Against
Electrical Short Circuits”

04/05/11

12/01/28

 

8,174,753 B2

 

Albert P. Malvino
“Methods and Circuits for Distributing
Power to SPD Loads”

05/08/12

05/08/28


6

--------------------------------------------------------------------------------




Confidential and Proprietary Information of Research Frontiers Inc.

PENDING UNITED STATES APPLICATIONS

Serial Number   Filing Date


[Confidential Information Omitted and filed separately with the Securities and
Exchange Commission].

 

 

PENDING INTERNATIONAL APPLICATIONS

Serial Number   Filing Date


[Confidential Information Omitted and filed separately with the Securities and
Exchange Commission].

7

--------------------------------------------------------------------------------




Confidential and Proprietary Information of Research Frontiers Inc.

Country         Patent Number
or
Serial Number       Issued       Filed       Expiration

[Confidential Information Omitted and filed separately with the Securities and
Exchange Commission].

 

Foreign patents and applications corresponding to U.S. Patent Number 5,325,220:

[Confidential Information Omitted and filed separately with the Securities and
Exchange Commission].

*Japan

6-96451

05/10/94

[Confidential Information Omitted and filed separately with the Securities and
Exchange Commission].


Country         Patent Number
or
Serial Number       Issued       Filed       Expiration

[Confidential Information Omitted and filed separately with the Securities and
Exchange Commission].


8

--------------------------------------------------------------------------------




Confidential and Proprietary Information of Research Frontiers Inc.

Country         Patent Number
or
Serial Number       Issued       Filed       Expiration

[Confidential Information Omitted and filed separately with the Securities and
Exchange Commission].


9

--------------------------------------------------------------------------------




Confidential and Proprietary Information of Research Frontiers Inc.

Country         Patent Number
or
Serial Number       Issued       Filed       Expiration

[Confidential Information Omitted and filed separately with the Securities and
Exchange Commission].


10

--------------------------------------------------------------------------------




Confidential and Proprietary Information of Research Frontiers Inc.

Country         Patent Number
or
Serial Number       Issued       Filed       Expiration

[Confidential Information Omitted and filed separately with the Securities and
Exchange Commission].

 

Foreign patents and applications corresponding to U.S. Patent 6,156,239:

[Confidential Information Omitted and filed separately with the Securities and
Exchange Commission].

*Japan

2000-533692

02/24/99

 

Foreign patents and applications corresponding to U.S. Patent 6,271,956B1:

[Confidential Information Omitted and filed separately with the Securities and
Exchange Commission].

 

Foreign patents and applications corresponding to U.S. Patent 6,301,040:

[Confidential Information Omitted and filed separately with the Securities and
Exchange Commission].

*Japan

2001-586506

05/23/01

[Confidential Information Omitted and filed separately with the Securities and
Exchange Commission].

                 

Foreign patents and applications corresponding to U.S. Patent 6,334,967B1:

[Confidential Information Omitted and filed separately with the Securities and
Exchange Commission].

*EPO 99937224.6 07/09/99

(Initially designated countries: Austria, Belgium, Cyprus, Denmark, Finland,
France, Germany, Greece, Ireland, Italy, Luxembourg, Monaco, Netherlands,
Portugal, Spain, Sweden, Switzerland [including Liechtenstein] Turkey & United
Kingdom)

*Hong Kong 01105570.6 08/10/01   Foreign patents and applications corresponding
to U.S. Patent 6,416,827: [Confidential Information Omitted and filed separately
with the Securities and Exchange Commission]. *EPO 01988877.5 10/03/01
(Initially designated countries: Austria, Belgium, Cyprus, Denmark, Finland,
France, Germany, Greece, Ireland, Italy, Luxembourg, Monaco, Netherlands,
Portugal, Spain, Sweden, Switzerland [including Liechtenstein] Turkey & United
Kingdom) [Confidential Information Omitted and filed separately with the
Securities and Exchange Commission].   Foreign patents and applications
corresponding to U.S. Patent 6,429,961: [Confidential Information Omitted and
filed separately with the Securities and Exchange Commission]. *EPO 01975628.7
10/01/01 (Initially designated countries: Austria, Belgium, Cyprus, Denmark,
Finland, France, Germany, Greece, Ireland, Italy, Luxembourg, Monaco,
Netherlands, Portugal, Spain, Sweden, Switzerland [including Liechtenstein]
Turkey & United Kingdom) [Confidential Information Omitted and filed separately
with the Securities and Exchange Commission].


11

--------------------------------------------------------------------------------




Confidential and Proprietary Information of Research Frontiers Inc.

Country         Patent Number
or
Serial Number       Issued       Filed       Expiration

Foreign patents and applications corresponding to U.S. Patent 6,517,746:

[Confidential Information Omitted and filed separately with the Securities and
Exchange Commission].

*Korea 10-2003-7013986 10/24/03

[Confidential Information Omitted and filed separately with the Securities and
Exchange Commission].

*Japan

2002-584071 04/24/02  

[Confidential Information Omitted and filed separately with the Securities and
Exchange Commission].

  Foreign patents and applications corresponding to U.S. Patent 6,804,040:
[Confidential Information Omitted and filed separately with the Securities and
Exchange Commission].   *Europe 04737269.3 02/09/04 (Initially designated
countries: Austria, Belgium, Bulgaria, Cyprus, Czech Republic, Denmark, Estonia,
Finland, France, Germany, Greece, Hungary, Ireland, Italy, Luxembourg, Monaco,
Netherlands, Portugal, Romania, Spain, Slovenia, Slovak Republic, Sweden,
Switzerland [including Liechtenstein] Turkey & United Kingdom.) [Confidential
Information Omitted and filed separately with the Securities and Exchange
Commission]. *Korea 1020057014575 02/09/04   Foreign patents and applications
corresponding to U.S. Patent 6,900,923: [Confidential Information Omitted and
filed separately with the Securities and Exchange Commission]. *Europe
04776608.4 06/15/04 [Confidential Information Omitted and filed separately with
the Securities and Exchange Commission].   Foreign patents and applications
corresponding to U.S. Patent 6,936,193 B2: [Confidential Information Omitted and
filed separately with the Securities and Exchange Commission].   *Europe
04750042.6 04/13/04 *Japan 2006-509949 04/13/04 [Confidential Information
Omitted and filed separately with the Securities and Exchange Commission].
*Canada 2,520,701 04/13/04 [Confidential Information Omitted and filed
separately with the Securities and Exchange Commission].   Foreign patents and
applications corresponding to U.S. Patent 7,361,252: [Confidential Information
Omitted and filed separately with the Securities and Exchange Commission].  
*Europe 04779006.8 07/23/04 *Japan 2007-508320 07/23/04 [Confidential
Information Omitted and filed separately with the Securities and Exchange
Commission].


12

--------------------------------------------------------------------------------




Confidential and Proprietary Information of Research Frontiers Inc.

Country         Patent Number
or
Serial Number       Issued       Filed       Expiration Foreign patents and
applications corresponding to U.S. Patent 7,417,785: *Canada 2595092 01/11/06
*China 20068002633.X 01/11/06 *Europe 06718247.7 01/11/06 *India 5515/DELNP/20
01/11/06 *Japan 2007552182 01/11/06 *Japan (div.) 2012-115259 01/11/06 *Korea
70164202007 01/11/06   Foreign patents and applications corresponding to U.S.
Patent 7,791,788: [Confidential Information Omitted and filed separately with
the Securities and Exchange Commission].   *Brazil PI106213480 11/29/06 *Canada
2640630 11/29/06 [Confidential Information Omitted and filed separately with the
Securities and Exchange Commission].   *Europe 068446038 11/29/06 *India
7691DELNP2008 11/29/06 *Japan 2008556307 11/29/06 *Korea 70205022008 11/29/06  
Foreign patents and applications corresponding to U.S. Patent 7,847,033:
[Confidential Information Omitted and filed separately with the Securities and
Exchange Commission]. *Europe 06773658.7 06/21/06 *India 8521DELNP2007 06/21/06
*Japan 2008520253 06/21/06 [Confidential Information Omitted and filed
separately with the Securities and Exchange Commission]. *China 200680023560.2
06/21/06   Foreign patents and applications corresponding to U.S. Patent
7,920,321: *Europe 088559380 12/01/08 *Japan 2010536915 12/01/08 *Korea
1020107014980 12/01/08 *Australia 2008331875 12/01/08 *Canada 2708024 12/01/08
Foreign patents and applications corresponding to U.S. Patent Application
12/851,285: *China 201080035054.1 08/06/10 *Korea 10-2012-7004266 08/06/10
*Europe 10807208.3 08/06/10 *Canada 2,769,076 08/06/10 *Australia 2010279364
08/06/10 *Japan 2012-523971 08/06/10


13

--------------------------------------------------------------------------------




Confidential and Proprietary Information of Research Frontiers Inc.

Country         Patent Number
or
Serial Number       Issued       Filed       Expiration

Foreign patents and applications corresponding to U.S. Patent Application
12/915,423:

*India

3193/DELNP/2012

10/29/10

*Europe

10857620.8

10/29/10

*Australia

2010361143

10/29/10

*Korea

10-2012-7012807

10/29/10

*China

201080049286.2

10/29/10

*Japan

2012-537096

10/29/10

Foreign patents and applications corresponding to U.S. Patent Application
13/182,087 *Australia 2011279272 07/13/11 *Europe 11807427.7 07/13/11


14

--------------------------------------------------------------------------------